             Case 7:19-cv-09755-VB Document 26 Filed 12/18/20 Page 1 of 1

                                              The Court defers ruling on plaintiff's letter at this time.

                                              By 1/4/2021, defendant shall file a response to
                                              plainitff's letter, at which time the Court will decide
                                              how to proceed.
Carol Melton
PO Box 1014                                   Chambers will mail a copy of this Order to plaintiff at
Poughkeepsie, NY 12602                        the address on the docket.

                                              SO ORDERED:
Hon. Vincent Briccetti
United States District Court Judge
                                              ___________________________________
United States District Court, Southern DistrictVincent
                                                of New L.
                                                       York
                                                          Briccetti, U.S.D.J. 12/22/2020
300 Quarropas Street
White Plains, New York 10601

Re: Carol Melton v. Poughkeepsie City School District; 19 CV 9755 (VB) “Destruction of
evidence” Amendments to Attachment A, B, and C


Dear Hon. Vincent Briccetti:

The Poughkeepsie City School District has destroyed evidence that is paramount to my case.
This is not the first time this has happened, it happened in the last case (16 CV 9701) where they
also destroyed evidence even with a document hold in place. They have deleted my submitted
Health Check forms among other things which contained information that would support my
case. The Poughkeepsie City School District can delete both sides of the email because they
control the email client. They have lied with impunity without fear of repercussion. They have
lied in sworn testimonies which will be easily proven as well as destroy evidence. This makes it
much harder to prepare my case. Last time I just happen to forward some of the emails to my
personal email but it was deleted from my school account. I did not see a document hold for this
case even if there was one, I doubt it would make a difference. I know that I am Pro Ce litigant,
but I understand when something is not legally permissible. I hope that we can get this cleared
up. Thank you for your time in this matter.

Sincerely,




Carol Melton
